Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Notes offered hereby $4,430,000.00 100.00% $4,430,000.00 $247.19(1) (1) The filing fee is calculated in accordance with Rule 457(r) under the Securities Act. There are unused registration fees of $39,869.72 that have been paid in respect of securities offered from Eksportfinans ASAs Registration Statement No. 333-140456, of which this pricing supplement is a part. After giving effect to the $247.19 registration fee for this offering, $39,622.53 remains available for future offerings. No additional registration fee has been paid with respect to this offering. PRICING SUPPLEMENT NO. 450 dated October 20, 2009 to Prospectus Supplement and Prospectus dated February 5, 2007 relating to the Eksportfinans ASA U.S. Medium-Term Note Program Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-140456 Eksportfinans ASA Buffered Equity-Index-Linked Notes Due November 3, 2011 (Linked to the S&P 500 ® Index) This document is a pricing supplement. This pricing supplement provides specific pricing information in connection with this issuance of notes. Prospective investors should read this pricing supplement together with the prospectus supplement and prospectus dated February 5, 2007 for a description of the specific terms and conditions of the particular issuance of notes. This pricing supplement amends and supersedes the accompanying prospectus supplement and prospectus to the extent that the information provided in this pricing supplement is different from the terms set forth in the prospectus supplement or the prospectus. The notes will not pay interest. The amount that you will be paid on your notes on the stated maturity date is based on the performance of the S&P 500 ® Index (the index ) as measured from the trade date to and including the determination date. As more fully described below, the return on your notes is subject to a cap on the upside appreciation, while you could lose your entire investment in the notes if the index level decreases to zero. To determine your payment at maturity, we will first calculate the percentage increase or decrease in the final index level (which will be determined on the determination date) from the initial index level, which we refer to as the index return . The index return may reflect a positive (based on any increase in the index level over the life of the notes) or a negative (based on any decrease in the index level over the life of the notes) return. On the stated maturity date, for each $1,000.00 face amount of your notes: if the index return is zero or positive (the final index level is equal to or greater than the initial index level), you will receive an amount in cash equal to the sum of (i) $1,000.00 plus (ii) the product of the index return multiplied by $1,000.00, subject to a cap in the appreciation of the index return of 27.00%; if the index return is negative but not below -15.00% (the final index level is less than the initial index level but is greater than or equal to 85.00% of the initial index level), you will receive $1,000.00; or if the index return is negative and is below -15.00% (the final index level is less than 85.00% of the initial index level), you will receive an amount in cash equal to the sum of (i) $1,000.00 plus (ii) the product of approximately 1.1765 multiplied by the sum of the index return and the buffer amount (15.00%), multiplied by $1,000.00. If the index return is zero or positive, your notes will pay at maturity, in addition to the $1,000.00 face amount, the index return multiplied by $1,000.00, subject to a limit of 27.00% on the positive index return (for a maximum payment at maturity on your notes of 127.00% of the $1,000.00 face amount). If, at maturity, the index level has declined by more than 15.00%, you will have a loss for each $1,000.00 face amount that equals the index return plus 15.00%, multiplied by approximately 1.1765 times $1,000.00. You could lose all or a substantial portion of your investment in the notes if the index level declines. The maximum payment that you could receive on the stated maturity date with respect to a $1,000.00 face amount note (the minimum denomination) is also limited to the maximum redemption amount of $1,270.00. In addition, the notes will not pay interest, and no other payments on your notes will be made prior to the stated maturity date. Assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of your notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co. and taking into account our credit spreads) will, and the price you may receive for your notes may, be significantly less than the original issue price. The value or quoted price of your notes at any time, however, will reflect many factors and cannot be predicted. If Goldman, Sachs & Co. makes a market in the notes, the price quoted by Goldman, Sachs & Co. would reflect any changes in market conditions and other relevant factors, and the quoted price (and the value of your notes that Goldman, Sachs & Co. will use for account statements or otherwise) could be higher or lower than the original issue price, and may be higher or lower than the value of your notes as determined by reference to pricing models used by Goldman, Sachs & Co. The amount of the excess will decline on a straight line basis over the period from the date hereof through January 18, 2010. You should read the explanation of risks in "Risk Factors" in this pricing supplement and the discussion of risks in "Risk Factors  Risks relating to index linked notes or notes linked to certain assets" on page S-6 of the accompanying prospectus supplement so that you may better understand those risks. Investors can lose their entire investment in the notes. Because we have provided only a brief summary of the terms of your notes above, you should read the detailed description of the terms of the offered notes found in Terms of the Notes on page P-2 in this pricing supplement and the general terms of the indexed notes found in Description of Debt Securities on page S-9 of the prospectus supplement dated February 5, 2007. Issue Price to Public Discounts and Commissions Proceeds to Us (Before Expenses) Per note: $1,000.00 $2.50 $997.50 Total: $4,430,000.00 $11,075.00 $4,418,925.00 The issue price, underwriting discount and net proceeds listed above relate to the notes we sell initially. We may decide to sell additional notes after the date of this pricing supplement but prior to the settlement date, at an issue price, underwriting discount and net proceeds that differ from the amounts set forth above. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this pricing supplement. Any representation to the contrary is a criminal offense. The notes will not be obligations of, or guaranteed by, the Kingdom of Norway or any internal division or agency thereof, and will be subject, entirely and exclusively, to the credit risk of Eksportfinans ASA itself. The notes are also not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. In addition, the notes are not guaranteed under the Federal Deposit Insurance Corporations Temporary Liquidity Guarantee Program. Goldman, Sachs & Co. may offer the notes on transactions in the over-the-counter market or through negotiated transactions at market prices or at negotiated prices. Goldman, Sachs & Co. expects to deliver the notes in book-entry form only through the facilities of The Depository Trust Company against payment in New York, New York, on November 3, 2009. "S&P
